Citation Nr: 1225146	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a neck injury.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The issue of service connection for residuals of a neck injury was originally presented to the Board in June 2010, at which time it was remanded for additional development, specifically another VA examination.  Most recently, in April 2011 the issue was remanded to request outstanding medical records, and if such records were obtained, to afford the Veteran a VA examination.  Private treatment records were associated with the claims folder and a VA examination was afforded the Veteran in February 2012.  For the reasons discussed below, however, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his January 2008 Substantive Appeal the Veteran requested a hearing before the Board at his regional office.  In March 2010 the Veteran was notified that his hearing was scheduled for May 18, 2010; however, he failed to appear for his scheduled Travel Board hearing.  In June 2010 and April 2011 the Board considered the Veteran's request for a hearing to be withdrawn for failure to appear without providing a reason.  

In December 2011, however, an explanation that was written and first mailed to the RO in May 2010, just after the scheduled hearing, was associated with the record.  This explanation indicated that the Veteran had missed the hearing due to the death of a family member, and requested a hearing at the RO in Sacramento be rescheduled.  

The Board sent a letter May11, 2012, seeking clarification as to whether the Veteran was seeking a hearing.  In June 2012 the Board received the Veteran's response indicating that he would like to appear at a hearing before a Veterans Law Judge of the Board at his regional office.  The Veteran included a letter in which he explained that he would be in California until September, at which time he would return to North Carolina through April.

Pursuant to 38 C.F.R. § 20.700(a), the Veteran's request for a hearing should be honored.  A remand is therefore required. 

Accordingly, the case is REMANDED for the following action:

Note that the Veteran will be in California until September, and then in North Carolina until April, and schedule the Veteran for a Travel Board hearing at the appropriate RO.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


